Citation Nr: 0939268	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES


1.  Entitlement to an increased rating for peripheral 
vascular disease of the left lower extremity, as the residual 
of a cold injury, currently rated as 60 percent disabling.

2.  Entitlement to an increased rating for peripheral 
vascular disease of the right lower extremity, as the 
residual of a cold injury, currently rated as 60 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1948 to August 1952.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that denied entitlement to TDIU; and an 
August 2007 rating decision that granted increased disability 
ratings of 60 percent for service-connected peripheral 
vascular disease of both lower extremities, effective from 
December 2006.

In August 2009, a hearing was held before the undersigned, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

Service connection for the residuals of cold injuries to both 
lower extremities was granted in an October 2004 rating 
decision; a 30 percent disability rating for each leg was 
assigned at that time.  In March 2006, the Veteran filed a 
claim for increased disability ratings for these 
disabilities.  A June 2006 rating decision granted increased 
ratings of 40 percent for each leg, this resulted in a 70 
percent combined disability rating.  In July 2006, the 
Veteran filed his claim for TDIU on a VA form 21-8940.  As 
noted above the November 2006 rating decision denied 
entitlement to TDIU.

In December 2007, the Veteran submitted two written 
statements under a cover letter from the Veterans Service 
Organization which represented him at that time.  One 
statement was a notice of disagreement (NOD) with the 
November 2006 rating decision denying TDIU, which 
disagreement was repeated in the representative's cover 
letter.  The other written statement said the "Veteran 
requests increase in S/C disability for bilateral lower leg 
problems."  While this was submitted within a year of the 
June 2006 rating decision, this statement did not 
specifically indicate disagreement with the 40 percent 
disability rating assigned at that time.  Rather, it claimed 
entitlement to increased disability ratings from that point 
on.  In the cover letter, the representative also did not 
indicate that this statement was serving as an NOD to the 
June 2006 rating decision.  At the August 2009 hearing before 
the Board, the Veteran and his representative clarified that 
they were only appealing the 60 percent disability ratings 
assigned pursuant to the August 2007 rating decision which 
were effective as of December 2006.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The service-connected peripheral vascular disease of the 
left lower extremity is manifested by arteriosclerosis 
obliterans with limb pain on walking 30 feet and with 
prolonged sitting, and an ankle brachial index (ABI) of 0.4.  

2.  The service-connected peripheral vascular disease of the 
right lower extremity is manifested by arteriosclerosis 
obliterans with limb pain at on walking 30 feet and with 
prolonged sitting, and an ABI of 0.58.  

3.  The medical evidence indicates that the following 
conditions are not present in the right lower extremity: deep 
ischemic ulcers and/or an ankle brachial index of 0.4.

4.  The grant of a 100 percent evaluation for the service- 
connected peripheral vascular disease of the left lower 
extremity renders moot the claim for entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a disability 
rating of 100 percent for peripheral vascular disease of the 
left lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Codes 7114, 7122 (2009).

2.  The schedular criteria for the assignment of a disability 
rating in excess of 60 percent for peripheral vascular 
disease of the right lower extremity have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.7, 4.104, Diagnostic Codes 7114, 7122 (2009).

3. The issue of entitlement to TDIU is moot.  38 U.S.C.A. §§ 
511, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, pre-adjudication notice was provided to 
the Veteran in a letter dated September 2006 with respect to 
his claim for TDIU and in a letter dated March 2007 with 
respect to his claims for increased disability ratings.  

In addition, the Veteran was advised, by virtue of detailed 
statements of the case (SOCs) and detailed supplemental 
statements of the case SSOCs issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he, nor his 
representative, has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  VA has obtained service 
medical records and VA treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.) See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II. Increased Ratings

The Veteran seeks increased disability ratings for peripheral 
vascular disease of both lower extremities as the service-
connected residuals of cold injury during active service.  He 
asserts that the currently assigned 60 percent ratings do not 
accurately reflect the severity of his service-connected 
peripheral vascular disease of the legs.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2002); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
different percentage ratings for different periods of time 
can be applied based on the medical evidence of record.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran incurred cold injury to both lower extremities 
during combat service in Korea.  While the Veteran's present 
claim for increased disability ratings was received at the RO 
in December 2006, there are several pieces of medical 
evidence dated prior to the claim, which are important to an 
overall view of his disability picture with respect to his 
peripheral vascular disease of the lower extremities.  

A VA outpatient vascular surgery consultation record dated 
July 2002 reveals that ABI testing of the Veteran was 
conducted.  The recorded results for the right lower 
extremity were "Ankle -PT:  .45, and Ankle-DP:  .43."  
Results for the left lower extremity were "Ankle -PT:  .33, 
and Ankle-DP:  .38."  These identical test results were 
repeated in VA outpatient vascular treatment records dated 
later in July 2002 and October 2002.  

A November 2003 VA Compensation and Pension examination 
revealed that the Veteran had bilateral calf claudication 
with activity that abated with rest.  The examiner noted that 
on initial diagnosis of the disorder the Veteran's ABI was 
approximately 0.4 in both lower extremities and that with 
medical treatment and an exercise regimen the Veteran's 
current ABI was approximately 0.5 in each lower extremity.  

In August 2004, another VA Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported having pain in his lower legs, calfs, with walking 
approximately one block.  He also reported pain in his legs 
at rest at night and that the pain awakened him.  He also 
reported symptoms of numbness in his lower legs and 
sensitivity to cold in the area of his knees.  Doppler 
ultrasound of the lower extremities revealed an ABI of 0.44 
on the right and 0.40 on the left.  

In June 2006, another VA Compensation and Pension examination 
of the Veteran was conducted.  The examiner specifically 
identified the Veteran as having arteriosclerosis obliterans.  
The Veteran reported having leg pain at rest and upon walking 
approximately 25 to 100 yards.  Both legs were cool to the 
touch, but there was no evidence of skin ulceration.  ABI 
testing had been conducted under contract in January 2006 
with results of 0.62 on the right and 0.48 on the left.  

In August 2007, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  At this time the 
Veteran reported being able to walk only 30 feet before he 
developed symptoms of pain, tingling, and numbness in his 
posterior calfs.  He also reported symptoms of lower leg pain 
with prolonged sitting.  The examiner again identified the 
Veteran's lower leg disorder as arteriosclerosis obliterans.  
There was no evidence of ulceration, but decreased sensation 
in both lower extremities was noted.  ABI testing was 
conducted and reveled results identical to those in January 
2006, which were 0.62 on the right and 0.48 on the left.

A June 2008 VA vascular treatment record indicates that the 
Veteran has severe claudication in the lower extremities.  
The treating vascular specialist indicated that the Veteran 
could only walk approximately 30 feet due to symptoms from 
his peripheral vascular disease.  ABI results of 0.58 on the 
right and 0.40 on the left were indicated.  

The Veteran is service-connected for peripheral vascular 
disease of the lower extremities at the residual of a cold 
injury during active service.  Originally, the Veteran's 
service-connected disabilities were rated under Diagnostic 
Code 7122 for the residuals of cold injury.  However, this 
Diagnostic Code only contemplates disability ratings up to 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7122.  The 
Veteran's bilateral leg disability was diagnosed as 
arteriosclerosis obliterans in the June 2006 VA Compensation 
and Pension examination.  Accordingly, the Veteran's 
disability has been rated under Diagnostic Code 7114.  

Diagnostic Code 7114 rates arteriosclerosis obliterans, with 
varying disability ratings from 20 percent to 100 percent 
being assignable.  A 60 percent rating contemplates 
claudication on walking less than 25 yards on a level grated 
at 2 mile per hour, and; either persistent coldness of the 
extremity or an ABI of 0.5 or less.  A 100 percent rating 
contemplates ischemic limb pain at rest, and; either deep 
ischemic ulcers or an ABI of 0.4 or less.  38 C.F.R. § 4.104, 
Diagnostic Code 7114.  A note following this Diagnostic Code 
instructs that evaluations are for involvement of a single 
extremity.  If more than one extremity is affected they are 
to be rated separately and the ratings combined pursuant to 
38 C.F.R. § 4.25.   38 C.F.R. § 4.104, Diagnostic Code 7122, 
Note 3.

The medical evidence of record reveals that the Veteran has 
left leg pain on walking only 30 feet and at rest at night so 
as to awaken him.  As noted in the medical evidence cited to 
above, the Veteran has had many ABI results for the left leg 
which were at 0.40 or less since he was first diagnosed with 
service-connected peripheral vascular disease of the lower 
extremities.  The June 2008 report from his treating vascular 
physician reveals his left leg ABI is 0.40. This is the most 
recent ABI of record Accordingly the evidence supports a 
grant of a 100 percent disability rating effective December 
6, 2006, the date of claim for an increased rating.  

The preponderance of the evidence is against the Veteran's 
claim for a disability rating in excess of 60 percent for 
peripheral vascular disease of the right lower extremity.  
While the Veteran does have right leg pain at rest, there is 
no evidence that he has deep ischemic ulcers or an ABI of 0.4 
or less in the right leg.  All of the evidence of record 
reveals that there are no ulcers on either of the Veteran's 
lower extremities.  Review of all of the ABI results of 
record for the right leg reveal that the lowest recorded was 
right "ankle- DP:  .43" in July 2002 and that his current 
ABI is 0.58.  Accordingly, the preponderance of the evidence 
is against the claim and a disability rating in excess of 60 
percent for peripheral vascular disease of the right lower 
extremity is not warranted.  

III. TDIU

The Board is granting a 100 percent disability rating for 
peripheral vascular disease of the left lower extremity, as 
the residual of a cold injury,  effective December 6, 2006.  
This renders the claim for TDIU moot.  See Green v. West, 11 
Vet. App. 472 (1998) (citing Vettese v. Brown, 7 Vet. App. 
31, 34- 35 (1994) (a claim for TDIU presupposes that the 
rating for the condition is less than 100 percent); 
VAOGCPrec. Op. No. 6-99, 64 Fed. Reg. 52375 (1999) (a claim 
for TDIU may not be considered when a schedular 100-percent 
rating is already in effect).


ORDER

A 100 percent disability rating for peripheral vascular 
disease of the left lower extremity, as the residual of a 
cold injury, is granted, effective December 6, 2006, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to a disability rating in excess of 60 percent 
for peripheral vascular disease of the left lower extremity, 
as the residual of a cold injury, is denied.  

The claim for entitlement to TDIU is dismissed.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


